DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui et al. 2005/0162151 (called Tsui hereinafter).

Regarding independent claim 1, Tsui teaches, in Figures 1-5, a sensor test system (Fig. 2) which tests a sensor (36) which detects a first physical quantity (para [0025]; tester 24 performs testing of the devices, such as applying power to the device then testing for functionality/performance), the sensor test system comprising a test apparatus group (16) including a plurality of sensor test apparatuses (32a-32d) coupled to each other so that the sensor can be transferred, 
each of the sensor test apparatuses comprising: 
an application unit (34a-34d) comprising at least one application device including 
a socket (Fig. 4; devices 36 placed onto the tester) to which the sensor is electrically connected, and 
a first application part (para [0025]; one skilled in the art would be able to apply any sort of testing to the device that is required) which applies the first physical quantity to the sensor; 
a test unit (24) which tests the sensor via the socket; and 
a first conveying device (14, 20 and 26) which conveys the sensor into and out of the application unit.

Regarding claim 4, Tsui teaches the sensor test system of claim 1, and further teaches wherein each of the sensor test apparatuses comprises a control unit (Fig. 2; a control unit must exist to operate the tester 24, rotary transfer arm 16, turntable 14 and arms 20 and 26) which controls the application unit, the test unit and the first conveying device, and the control unit of one of the sensor test apparatuses controls the control units of the remaining sensor test apparatuses (Fig. 4; the control unit would control the operation of transfer arm linkages 32a-32d).

Regarding claim 5, Tsui teaches the sensor test system according to claim 1, and further teaches wherein the sensor test system comprises: a supply device (Fig. 1; onloading transfer arm 20) which supplies the untested sensor to the test apparatus group, and a discharge device (Fig. 1; offloading transfer arm 26) which discharges the tested sensor from the test apparatus group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Haines 4017793.

Regarding claim 6, Tsui teaches the sensor test system according to claim 1, but fails to teach wherein the first application part is a pressure application part which applies a pressure to the sensor.
Haines teaches wherein the first application part is a pressure application part which applies a pressure to the sensor (Column 2 lines 20-24).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Tsui with the differential pressure testing method as described by Haines for the purpose of determining the strength of the device to withstand various pressures at different areas of the device.

Regarding claim 7, Tsui teaches the sensor test system according to claim 1, but fails to teach wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor.
Haines teaches wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor (Column 2 lines 20-24).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Tsui with the differential pressure testing method as described by Haines for the purpose of determining the strength of the device to withstand various pressures at different areas of the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Lee et al. 2014/0139209 (called Lee hereinafter).

Regarding claim 8, Tsui teaches the sensor test system according to claim 1, but fails to teach wherein the first application part is a magnetic field application part which applies a magnetic field to the sensor.
Lee teaches wherein the first application part is a magnetic field application part which applies a magnetic field to the sensor (para [0009 and 0037]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Tsui with the testing of a device with an active magnetic field applied to the device as described by Lee for the purpose of determining the performance of the device under test when an active magnetic field is applied to the device which leads to passing or failing the device under test.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Rennies et al. 6215323 (called Rennies hereinafter).

Regarding claim 9, Tsui teaches the sensor test system according to claim 1, Tsui fails to teach wherein the application device includes a second application part which applies a second physical quantity different from the first physical quantity to the sensor, and the sensor test apparatuses include: a sensor test apparatus which applies the second physical quantity of a first value to the sensor; and a sensor test apparatus which applies the second physical quantity of a second value different from the first value to the sensor.
Rennies teaches wherein the application device includes a second application part (Fig. 1) which applies a second physical quantity (Column 2 lines 12-30; temperature) different from the first physical quantity to the sensor, and the sensor test apparatuses include: a sensor test apparatus (Fig. 1; 106) which applies the second physical quantity of a first value (Column 2 lines 12-30; first temperature) to the 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Tsui with the various temperature testing of a device as described by Rennies for the purpose of testing integrated circuits at low or high temperatures and determine their functionality at those temperatures.

Regarding claim 10, Tsui and Rennies teach the sensor test system according to claim 9, Rennies further teaches wherein the second application part is a temperature adjustment part which applies a thermal stress to the sensor to adjust the temperature of the sensor (Fig. 1; Column 2 lines 12-30; the second temperature is placed onto the device after going through the first temperature thus applying thermal stress to the device).

Allowable Subject Matter
Claims 2-3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein each of the sensor test apparatuses comprises an apparatus main body which houses the application unit, the test unit and the first conveying device, the apparatus main body has a first opening through which the sensor is supplied to a first position in the sensor test apparatus, and a second opening through which the sensor is discharged from a second position in the sensor test apparatus, the sensor test apparatuses include first and second sensor test apparatuses adjacent to each other, and the second opening of the first sensor test apparatus and the first opening of the second sensor test apparatus face each other”.
	Claim 3 is indicated as allowable subject matter for depending on claim 2.
Regarding claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the application device includes a pusher which contacts the sensor and presses the sensor against the socket, and the temperature adjustment part is disposed in the pusher.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yip et al. discloses “Test handler that picks up electronic devices for testing and an orientation-changing apparatus for use in a test handler” (see 2015/0204943)
Lai et al. discloses “Resistivity-measuring device” (see 2013/0314112)
Sze et al. discloses “Test handler for electronic devices” (see 2010/0097075)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867